In an action in which plaintiff sued for separation alleging cruel and inhuman treatment and abandonment, and defendant, his wife, interposed counterclaims for separation, the judgment dismisses the complaint and counterclaims, awards custody of the child of the marriage to defendant with periodical custody to the plaintiff, directs payment by plaintiff of a balance of counsel fee and support of the child. Plaintiff appeals from the judgment, except insofar as it dismisses counterclaims. Defendant appeals from so much of the judgment as directs dismissal of her counterclaims, denies her a decree of separation and permanent alimony, awards but $1,500 for the balance of counsel fees and directs certain credits be given to plaintiff for payments made by him for temporary alimony paid prior to judgment. Judgment modified on the law and facts by eliminating the seventh ordering paragraph, and by striking the figures $150, $50, $143.45 and $75 from the sixth ordering paragraph, and by striking out the fifth ordering paragraph and by substituting therefor: “ Ordered, Adjudged and Decreed that the plaintiff shall pay to the defendant for the support, maintenance and education of said child the sum of One Hundred and Fifty Dollars each week, commencing with the date of the judgment, until the further order of the Court. The said child shall be maintained in the County of Queens beginning with September 15, 1953, during the school year, and it is further ” and as so modified, the judgment is unanimously affirmed, without costs. On this record, the Trial Justice could properly dismiss the complaint and counterclaims. The custody of the child may continue as directed by the Trial Justice, but the child should he maintained in Queens County, beginning with September, 1953, in order that the father may not be obliged to travel for hours to enjoy the society of the infant. The welfare of the infant is adequately provided for by weekly payments of $150 beginning with the date of the judgment. No special circumstances warranted the allowance of the items which are here eliminated from the sixth ordering paragraph. Present — Nolan, P. J., Adel, MacCrate, Schmidt and Beldoek, JJ.